Exhibit 10.1

AGREEMENT

THIS AGREEMENT made and entered into this 30th day of December, 2010 (“Effective
Date”) by and between [Radian Guaranty Inc.] [Radian Group Inc.], a corporation
organized and existing under the laws of the state of Delaware (the “Company”),
and [                    ] (the “Executive”).

WHEREAS, the Executive is currently employed by the Company and has a
[                     Agreement dated [                    ] with
[                    ] (the “Prior Agreement”). The Prior Agreement will
terminate as of the Effective Date of this Agreement.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
an agreement providing severance benefits in the event of certain terminations
of employment is important for recruiting, motivating and retaining executives
in the competitive and consolidating industries in which the Company
participates.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Term. The term of this Agreement (the “Term”) shall begin on the Effective
Date and shall end on December 31, 2011 or, if earlier, the Executive’s
Termination Date (as defined below). On December 31, 2011, and each
December 31st thereafter, the Term shall be extended for one (1) additional year
unless the Company gives the Executive at least forty-five (45) days prior
written notice that the Term will not be extended, or the Executive shall have
incurred a Termination of Employment (as defined below) before such date. A
notice by the Company not to extend the Term shall not, in and of itself, be
considered a Termination of Employment or a Good Reason event (as defined below)
for purposes of this Agreement.

2. Definitions. When used in this Agreement, the following terms shall have the
specific meanings shown in this Section unless the context of any provision of
this Agreement clearly requires otherwise:

(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Cause” shall mean (i) misappropriation of funds with respect to the Company
or its Affiliates, (ii) habitual insobriety, (iii) substance abuse, (iv) a
material violation of the Code of Conduct of Ethics or employment policies of
the Company or an Affiliate, as in effect from time to time; (v) a breach of any
written confidentiality, nonsolicitation or noncompetition covenant with the
Company or an Affiliate, (vi) conviction of a crime involving moral turpitude,
or (vii) gross negligence in the performance of duties, which gross negligence
has had a material adverse effect on the business, operations, assets,
properties or financial condition of the Company and its Affiliates taken as a
whole or, where the Executive’s professional efforts are principally on behalf
of a single Affiliate of the Company, a material adverse effect on the business,
operations, assets, properties or financial condition of such Affiliate.



--------------------------------------------------------------------------------

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Disability” shall mean a long-term disability under the applicable
long-term disability plan of the Company.

(e) “Good Reason” shall mean one or more of the following events:

(A) any material diminution by the Company of the authority, duties or
responsibilities of the Executive;

(B) any material reduction in the Executive’s base salary, which, for purposes
of this Agreement, means a reduction in base salary of ten (10) percent or more
that does not apply generally to all similarly situated officers of the Company;

(C) any material change in the geographic location at which the Executive must
perform his duties to the Company, which, for purposes of this Agreement, means
the permanent relocation of the Executive’s principal place of employment to any
office or location which is located more than one hundred (100) miles from the
location where the Executive is based immediately prior to the change in
location; or

(D) any action or inaction that constitutes a material breach by the Company of
this Agreement, including without limitation, any failure of the Company to
obtain an agreement from any successor of the Company to perform this Agreement
in accordance with Section 13 hereof.

The Executive must provide a written Notice of Termination (as defined below)
with respect to a termination for Good Reason to the Company within ninety
(90) days after the event constituting Good Reason has occurred. The Company
shall have a period of thirty (30) days in which it may correct the act, or the
failure to act, that gave rise to the Good Reason event as set forth in the
Executive’s Notice of Termination. If the Company does not correct the act, or
the failure to act, the Executive must terminate employment for Good Reason
within thirty (30) days after the end of the cure period, in order for the
termination to be considered a Good Reason termination. Notwithstanding the
foregoing, in no event will the Executive have Good Reason for termination if an
event described in (A) occurs in connective with the Executive’s inability to
perform his or her duties on account of illness or short-term or long-term
disability.

(f) “Person” shall mean any individual, firm, corporation, partnership or other
entity.

(g) “Qualifying Termination” shall mean a Termination of Employment that is
either:

(i) initiated by the Company for any reason other than the Executive’s
Disability, or for Cause; or

(ii) initiated by the Executive for Good Reason.

(h) “Release” shall mean a release of claims as described in Section 4(b)(vi).

 

2



--------------------------------------------------------------------------------

(i) “Termination Date” shall mean the date on which the Executive’s employment
with the Company terminates.

(j) “Termination of Employment” shall mean the termination of the Executive’s
employment relationship with the Company.

3. Notice of Termination. Any Qualifying Termination shall be communicated by a
Notice of Termination to the other party hereto given in accordance with
Section 14 hereof. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (a) indicates the specific termination provision in
this Agreement relied upon, (b) briefly summarizes the facts and circumstances
deemed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (c) specifies the Termination Date. Any Notice
of Termination by the Executive with respect to a Good Reason termination must
specify a Termination Date that is consistent with the notice and cure
provisions of Section 2(e). Any other Notice of Termination by the Executive
shall specify a Termination Date not less than thirty (30) days after the date
of the Notice of Termination, unless the Company agrees to an earlier
Termination Date.

4. Benefits Upon a Qualifying Termination.

(a) If the Executive fails to execute, or revokes, a written Release, upon a
Qualifying Termination, the Executive shall receive only any accrued but unpaid
salary through the Termination Date and any benefits accrued and due under any
applicable benefit plans and programs of the Company. No other payments or
benefits shall be due under this Agreement to the Executive.

(b) In the event of the Executive’s Qualifying Termination, if the Executive
executes and does not revoke a Release, the Executive shall be entitled to
receive the following severance benefits:

(i) The Company shall pay to the Executive an amount in cash equal to [one and a
half (1.5)][one (1)] times the Executive’s annual base salary as in effect at
the Termination Date. This severance amount will be paid in equal installments
in accordance with the Company’s normal payroll practices over the [eighteen
(18)][twelve (12)] month period following the Termination Date (the “Severance
Period”). The first payment will be made on the thirtieth (30th) day following
the Termination Date, and the first payment will include the installments for
the first thirty (30) days after the Termination Date.

(ii) The Company shall pay to the Executive an amount in cash equal to [one and
a half (1.5)][one (1)] times the Executive’s Target Incentive Award under the
Radian Group Inc. STI/MTI Incentive Plan for Executive Employees, or any
successor plan (“STI/MTI Program”) for the year in which the Termination Date
occurs. The payment shall be made in a lump sum payment on the thirtieth
(30th) day following the Termination Date.

(iii) The Company shall pay to the Executive a prorated Target Incentive Award
under the STI/MTI Program for the year in which the Termination Date occurs.

 

3



--------------------------------------------------------------------------------

The prorated bonus will be an amount in cash equal to the Executive’s Target
Incentive Award under the STI/MTI Program for the year in which the Termination
Date occurs multiplied by a fraction, the numerator of which is the number of
days that the Executive was employed by the Company during the year of
termination and the denominator of which is three hundred and sixty five (365).
The payment shall be made in a lump sum payment on the thirtieth (30th) day
following the Termination Date. The payment under this Section 4(b)(iii) shall
not affect the Executive’s right to any STI Bonus or MTI Bonus amounts that may
be payable under the STI/MTI Program in accordance with the terms of the STI/MTI
Program.

(iv) For the period beginning on the Termination Date and ending on the earlier
of (A) the date on which the Executive first becomes covered by any other “group
health plan,” as described in section 4980B(g)(2) of the Code, or (B) the last
day of the Severance Period (the “Coverage Period”), the Executive may elect
continued health coverage under the Company’s health plan in which the Executive
(and the Executive’s spouse and eligible dependents) participated at the
Termination Date, as in effect from time to time, provided that the Executive
shall be responsible for paying the full monthly cost of such coverage. The
monthly cost of such coverage shall be the premium determined for purposes of
continued coverage under section 4980B(f)(4) of the Code (“COBRA Premium”) in
effect from time to time. During the Coverage Period, the Company shall
reimburse the Executive for the COBRA Premium that the Executive pays for
continued health coverage under the Company’s health plan, less the premium
charge that is paid by the Company’s active employees for such coverage as in
effect on the Termination Date. Such amounts shall be payable monthly over the
Coverage Period and shall commence on the thirtieth (30th) day after the
Executive’s Termination Date. Each payment under this Section 4(b)(iv) shall be
made on an after-tax basis, after taking into consideration the federal, state
and local income and payroll taxes imposed on such payment. The Company shall
reimburse the Executive for COBRA Premiums pursuant to this Section 4(b)(iv)
only for the portion of the Coverage Period during which the Executive continues
coverage under the Company’s health plan. The Executive agrees to promptly
notify the Company of the Executive’s coverage under an alternate health
arrangement upon becoming covered by such alternative arrangement. The COBRA
health care continuation coverage period under section 4980B of the Code shall
run concurrently with the Coverage Period.

(v) The Executive shall be eligible for executive outplacement services, for up
to twelve (12) months after the Termination Date, not to exceed a maximum of
twenty thousand dollars ($20,000) in cost. The Company will pay the cost of
these services directly to the outplacement provider.

(vi) Notwithstanding the foregoing, all payments and benefits described in this
Section 4(b) shall be conditioned on the Executive’s executing and not revoking
a written release, substantially in the form attached as Exhibit A (the
“Release”), of any and all claims against the Company and all related parties
(other than claims based upon any entitlements under the terms of this Agreement
or accrued benefits under any plans or programs of the Company under which the
Executive has accrued and is due a benefit).

 

4



--------------------------------------------------------------------------------

(c) Upon any Termination of Employment, the Company shall pay any accrued but
unpaid salary through the Termination Date and any benefits accrued and due
under any applicable benefit plans and programs of the Company.

5. Enforcement. If the Company fails to perform under this Agreement, the
Company shall pay the Executive on demand the amount necessary to reimburse the
Executive in full for all expenses (including attorney’s fees and legal
expenses) incurred by the Executive in enforcing the obligations of the Company
under this Agreement, but only with respect to claims as to which the Executive
prevails in material respects.

6. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise. Except as provided in Section 4(b)(iv), the amount of
any payment or benefit provided for herein shall not be reduced by any
compensation earned by other employment or otherwise.

7. Non-Exclusivity of Rights; Other Severance Plans. Nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in or
rights under any benefit, bonus, incentive or other plan or program provided by
the Company or any of its Subsidiaries or Affiliates and for which the Executive
may qualify; provided, however, that with respect to a Qualifying Termination,
the Executive hereby waives the Executive’s right to receive any payments under
any severance pay plan or program applicable to other employees of the Company
or its Affiliates, and agrees to accept the payments provided in Section 4
hereof, in lieu of any other severance pay plan or program.

8. No Set-Off. Except as provided in Section 9(h) below, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or others.

9. Restrictive Covenants.

(a) The Executive acknowledges and agrees that, during the Executive’s
employment with the Company and its Affiliates, and for the [twelve
(12)][eighteen (18)] month period following the Executive’s Termination of
Employment for any reason (the “Restricted Period”), the Executive will not,
without the Company’s express written consent, engage (directly or indirectly)
in any employment or business activity whose primary business involves or is
related to [providing mortgage insurance][providing mortgage insurance and/or
financial guaranty insurance] within the United States. The Executive further
agrees that, given the nature of the Company’s business, a nationwide geographic
scope is appropriate and reasonable.

(b) For purposes of this Agreement, the Executive acknowledges and agrees that
the terms “Confidential Information” and “Trade Secrets” shall mean information
that the Company or any of its Affiliates owns or possesses, that the Company or
its Affiliates have developed at significant expense and effort, that they use
or that is potentially useful in the business of the Company or its Affiliates,
that the Company or its Affiliates treat as proprietary, private or
confidential, and that is not generally known to the public. The Executive
further acknowledges

 

5



--------------------------------------------------------------------------------

that the Executive’s relationship with the Company is one of confidence and
trust such that the Executive has in the past been, and may in the future be,
privy to Confidential Information and Trade Secrets of the Company or any of its
Affiliates.

(c) The Executive covenants and agrees that during the term of the Executive’s
employment by the Company and its Affiliates, and at all times thereafter, the
Executive shall keep all Confidential Information and Trade Secrets strictly
confidential and that the Executive shall safeguard the Confidential Information
and Trade Secrets from exposure to, or appropriation by, unauthorized Persons,
and that the Executive shall not, without the prior written consent of the
Company, divulge, reveal, report, publish, transfer or use, for any purpose
whatsoever, such Confidential Information and Trade Secrets. Notwithstanding the
foregoing, this Section 9(c) shall not apply (i) when disclosure is required by
law, legal process or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order the Executive to disclose or make accessible any
information, (ii) when disclosure is required with respect to any litigation,
arbitration or mediation involving this Agreement, including, but not limited
to, the enforcement of this Agreement, or (iii) as to Confidential Information
or Trade Secrets that become generally known to the public other than due to the
Executive’s violation of Section 9(b) or Section 9(c). If Executive is required
to provide or disclose information in accordance with subsection (i) or (ii) of
this Section 9(c), Executive shall, within three (3) days of receiving notice of
such requirement, notify the Company of such requirement and the terms of and
circumstances surrounding such requirement. Furthermore, the Executive shall
cooperate with the Company in any attempts it may make in seeking a protective
order or injunction with respect to the Confidential Information and/or Trade
Secrets that are subject to the required disclosure.

(d) The Executive covenants and agrees that during the term of the Executive’s
employment by the Company and during the Restricted Period, the Executive shall
not, directly or indirectly through others, (i) hire or attempt to hire any
employee of the Company or any of its Affiliates, (ii) solicit or attempt to
solicit any employee of the Company or its Affiliates to become an employee,
consultant or independent contractor to, for or of any other person or business
entity, or (iii) solicit or attempt to solicit any employee, or any consultant
or independent contractor of the Company or any of its Affiliates to change or
terminate his or her relationship with the Company or any of its Affiliates,
unless in each case more than three (3) months shall have elapsed between the
last day of such person’s employment or service with the Company or any of its
Affiliates and the first date of such solicitation or hiring or attempt to
solicit or hire. If any employee, consultant or independent contractor is hired
or solicited by any entity that has hired or agreed to hire the Executive, such
hiring or solicitation shall be conclusively presumed to be a violation of this
Agreement; provided, however, that any hiring or solicitation pursuant to a
general solicitation conducted by an entity that has hired or agreed to hire the
Executive, or by a headhunter employed by such entity, which does not involve
the Executive, shall not be a violation of this subsection (d).

(e) The Executive covenants and agrees that during the term of the Executive’s
employment by the Company or its Affiliates and during the Restricted Period,
the Executive shall not, either directly or indirectly through others:

 

6



--------------------------------------------------------------------------------

(i) solicit, divert, appropriate or do business with, or attempt to solicit,
divert, appropriate or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within twelve (12) months prior
to the Executive’s Termination Date or any actively sought prospective customer
of the Company or any of its Affiliates for the purpose of providing such
customer or actively sought prospective customer with services or products
competitive with those offered by the Company or any of its Affiliates during
the Executive’s employment with the Company or any of its Affiliates, or

(ii) encourage any customer for whom the Company or any of its Affiliates
provided goods or services within twelve (12) months prior to the Executive’s
Termination Date to reduce the level or amount of business such customer
conducts with the Company or any of its Affiliates.

(f) The Executive covenants and agrees that during Executive’s employment by the
Company or its Affiliates and at all times thereafter, Executive will not
willfully or knowingly, in any way, disparage the Company or any of its
Affiliates, its principals, shareholders, officers, directors, employees or
agents in any way relating to the Company or any of its Affiliates, including,
but not limited to, its name, business reputation or business practices. The
Company agrees that it will not, and will direct its senior executives and
directors not to, willfully or knowingly disparage Executive in any way.
Notwithstanding the foregoing, nothing in this Section 9(f) shall prevent any
person from (a) responding publicly by a truthful statement to incorrect,
disparaging or derogatory public statements to the extent reasonably necessary
to correct or refute such public statement, or (b) making any truthful statement
to the extent (i) necessary with respect to any litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement, or (ii) required by law, legal process or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order such person to
disclose or make accessible such information.

(g) The Executive acknowledges and agrees that the business of the Company and
its Affiliates is highly competitive, that the Confidential Information and
Trade Secrets have been developed by the Company at significant expense and
effort, and that the restrictions contained in this Section 9 are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates.

(h) Because the Executive’s services are personal and unique and the Executive
has had and will continue to have access to and has become and will continue to
become acquainted with Confidential Information and Trade Secrets, the parties
to this Agreement acknowledge and agree that any breach by the Executive of any
of the covenants or agreements contained in Section 9 will result in irreparable
injury to the Company or any of its Affiliates, as the case may be, for which
money damages could not adequately compensate such entity. Therefore, the
Company or any of its Affiliates shall have the right (in addition to any other
rights and remedies which it may have at law or in equity) to seek to enforce
Section 9 and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company or any of its Affiliates may have for a breach, or
threatened breach, of the restrictive covenants set forth in Section 9. The
Executive agrees that

 

7



--------------------------------------------------------------------------------

in any action in which the Company or any of its Affiliates seeks injunction,
specific performance or other equitable relief, the Executive will not assert or
contend that any of the provisions of Section 9 are unreasonable or otherwise
unenforceable. The Executive irrevocably and unconditionally (a) agrees that any
legal proceeding arising out of this paragraph may be brought in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia County, Pennsylvania, (b) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (c) waives
any objection to the laying of venue of any such proceeding in any such court.
The Executive also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers.

(i) If any portion of the covenants or agreements contained in this Section 9,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 9 is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Section 9 shall survive the
termination of this Agreement.

10. Taxes. All payments under this Agreement shall be subject to applicable tax
withholding.

11. Reduction of Payment Amount.

(a) Notwithstanding any other provisions of this Agreement to the contrary, in
the event that it shall be determined that any payment or distribution in the
nature of compensation (within the meaning of section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), would constitute an “excess parachute payment” within the meaning
of section 280G of the Code, the Company shall reduce (but not below zero) the
aggregate present value of the Payments under the Agreement to the Reduced
Amount (as defined below), if reducing the Payments under this Agreement will
provide the Executive with a greater net after-tax amount than would be the case
if no reduction was made. The Payments shall be reduced as described in the
preceding sentence only if (A) the net amount of the Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
payroll taxes on the reduced Payments), is greater than or equal to (B) the net
amount of the Payments without such reduction (but after subtracting the net
amount of federal, state and local income and payroll taxes on the Payments and
the amount of Excise Tax (as defined below) to which the Employee would be
subject with respect to the unreduced Payments). Only amounts payable under this
Agreement shall be reduced pursuant to this subsection (a). The “Reduced Amount”
shall be an amount expressed in present value that maximizes the aggregate
present value of Payments under this Agreement without causing any Payment under
this Agreement to be subject to the Excise Tax, determined in accordance with
section 280G(d)(4) of the Code. The term “Excise Tax” means the excise tax
imposed under section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

8



--------------------------------------------------------------------------------

(b) All determinations to be made under this Section 11 shall be made by an
independent registered public accounting firm or consulting firm selected by the
Company immediately prior to a change in control, which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the change in control. Any such determination
by such firm shall be binding upon the Company and the Executive. All of the
fees and expenses of the accounting or consulting firm in performing the
determinations referred to in this Section shall be borne solely by the Company.

12. Death. In the event the Executive dies after a Qualifying Termination
occurs, (a) any payments due to the Executive under this Agreement and not paid
prior to the Executive’s death shall be made to the personal representative of
the Executive’s estate and (b) the Executive’s spouse and dependents then
covered under the health plan described in Section 4(b)(iv) shall be eligible
for continued coverage in accordance with Section 4(b)(iv).

13. Successors. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, representatives, successors and assigns of the parties hereto, except
that the duties and responsibilities of the Executive hereunder shall not be
assignable in whole or in part by the Executive or the Company. The Company
shall require any successor or successors (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to acknowledge expressly that this Agreement is
binding upon and enforceable against the Company in accordance with the terms
hereof, and to become jointly and severally obligated with the Company to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, the Company shall mean the Company as hereinbefore
defined and any successor or successors to its business or assets, jointly and
severally.

14. Notice. All notices and other communications required or permitted hereunder
or necessary or convenient herewith shall be in writing and shall be delivered
personally or mailed by registered or certified mail, return receipt requested,
or by overnight express courier service, or by electronic delivery, delivery
receipt requested, as follows:

If to the Company, to:

Edward J. Hoffman

1601 Market Street

Philadelphia, PA 19103

Attention: Corporate Secretary

If to the Executive, to:

[INSERT EXECUTIVE’S ADDRESS]

 

9



--------------------------------------------------------------------------------

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 14. Any such notice shall be deemed delivered and
effective when received in the case of personal or electronic delivery; five
days after deposit, postage prepaid, with the U.S. Postal Service in the case of
registered or certified mail; or on the next business day in the case of an
overnight express courier service.

15. Amendment. This Agreement cannot be changed, modified, extended or
terminated except upon written amendment executed by the Executive and the
Company.

16. No Employment Rights. Nothing in this Agreement shall be construed as giving
the Executive any right to be retained in the employ of the Company.

17. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

18. Survival. The respective rights and obligations of the parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

19. Remedies Cumulative; No Waiver. No right conferred upon the Executive by
this Agreement is intended to be exclusive of any other right or remedy, and
each and every such right or remedy shall be cumulative and shall be in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity. No delay or omission by the Executive in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver thereof, except as provided in Section 2(e) with respect to Good
Reason.

20. Entire Agreement. This Agreement is the entire agreement between the
Executive and the Company and its Affiliates regarding the subject matter
hereof. By entering into this Agreement, the parties agree that any and all
prior agreements or understandings with respect to the subject matter hereof are
superseded (including the Prior Agreement), and the parties specifically agree
that the Prior Agreement shall terminate as of the Effective Date.

21. Indemnification. As to any matter occurring or arising during the
Executive’s employment with the Company or its Affiliates, the Company hereby
covenants and agrees to indemnify the Executive and hold him harmless fully,
completely, and absolutely against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, reasonable expenses (including
reasonable attorney’s fees), losses and damages resulting from his good faith
performance of his duties and obligations as an employee, officer or director of
the Company or any of its Affiliates to the extent provided by the bylaws of the
Company and its Affiliates; provided, however, that this indemnity shall not
apply with respect to any breach by the Executive of the terms of this
Agreement.

 

10



--------------------------------------------------------------------------------

22. Section 409A.

(a) The Agreement is intended to comply with the requirements of section 409A of
the Code or an exemption from section 409A, and shall in all respects be
administered in accordance with section 409A. Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment may only
be made upon a section 409A “separation from service.” For purposes of section
409A of the Code, the right to a series of payments under the Agreement shall be
treated as a right to a series of separate payments. In no event may the
Executive, directly or indirectly designate the calendar year of payment. In no
event shall the timing of the Participant’s execution of the Release, directly
or indirectly, result in the Participant designating the calendar year of
payment. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code.

(b) Notwithstanding anything in the Agreement to the contrary, if required by
section 409A of the Code, any amount that is considered “deferred compensation”
under this Agreement and that is required to be postponed for a period of six
months after separation from service pursuant to section 409A shall be postponed
as required by section 409A. The accumulated postponed amount, shall be paid in
a lump sum payment within ten (10) days after the end of the six-month period.
If the Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of section 409A, shall be paid
to the personal representative of the Executive’s estate within sixty (60) days
after the date of his death.

23. Miscellaneous. All section headings are for convenience only. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.

24. Governing Law. This Agreement shall be governed by and construed by and
interpreted under the laws of the Commonwealth of Pennsylvania without giving
effect to any conflict of laws provisions. In addition, the Agreement shall be
subject to any required approvals by any governmental or regulatory agencies.
Without limiting the foregoing, notwithstanding anything in the Agreement to the
contrary, the Agreement shall be subject to all applicable laws, regulations,
restrictions or governmental guidance that becomes applicable in the event of
the Company’s participation in the Troubled Asset Relief Program under the
Emergency Economic Stabilization Act of 2008 and the American Recovery and
Reinvestment Act of 2009, or any similar program of the United States, any of
its states, or any of their respective political subdivisions, departments,
agencies or instrumentalities (collectively, “TARP”), and the Board reserves the
right to modify this Agreement as necessary to conform to any restrictions
imposed under TARP. As a condition of the Agreement, the Executive agrees to any
such modifications that may be imposed by the Board, and the Executive agrees to
sign such waivers or acknowledgments as the Board may deem necessary or
appropriate with respect to TARP restrictions.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

[RADIAN GROUP INC.][RADIAN GUARANTY INC.] By:  

 

    Date: December 30, 2010 Print Name: Suzann Boylan     EXECUTIVE     By:  

 

    Date: December 30, 2010

Print Name:  

 

   

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

In further consideration of compensation and benefits provided to [INSERT NAME
OF EXECUTIVE] (“Executive”) pursuant to the Agreement between Executive and
[Radian Guaranty Inc.] [Radian Group Inc.] (the “Company”) entered into as of
the 30th day of December, 2010 (the “Agreement”), Executive hereby executes this
Release to the Company (herein the “Release”) and does hereby REMISE, RELEASE,
AND FOREVER DISCHARGE the Company and each of its past or present subsidiaries
and Affiliates, its and their past or present officers, directors, stockholders,
employees and agents, their respective successors and assigns, heirs, executors
and administrators, the pension and employee benefit plans of the Company, or of
its past or present subsidiaries or Affiliates, and the past or present
trustees, administrators, agents, or employees of the pension and employee
benefit plans (hereinafter collectively included within the term the “Released
Parties”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, whether known or unknown, which Executive ever had, now have,
or hereafter may have, or which Executive’s heirs, executors or administrators
hereafter may have against the Released Parties, by reason of any matter, cause
or thing whatsoever from the beginning of Executive’s employment with the
Company to the date of this Release and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship and the termination of Executive’s
employment relationship with the Company and its Affiliates, including but not
limited to, any claims which have been asserted, could have been asserted, or
could be asserted now or in the future under any federal, state or local laws,
including any claims under the Pennsylvania Human Relations Act, [insert other
applicable state law] the Rehabilitation Act of 1973, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the WARN Act, the
Family and Medical Leave Act, the Americans with Disabilities Act, and the
Employee Retirement Income Security Act, all as amended, and any other federal,
state or local statutes or common law under which Executive can waive
Executive’s rights, any contracts between the Released Parties and Executive,
and all claims for counsel fees and costs.

Notwithstanding anything in this Agreement to the contrary, Executive does not
waive (i) any entitlements under the terms of the Agreement, (ii) Executive’s
existing right to receive accrued benefits under any plans or programs of the
Company in which Executive participated and under which Executive has accrued
and become or may become entitled to benefits (other than under any Company
separation or severance plan or programs), (iii) any claims that, by law, may
not be waived and (iv) any right to indemnification under the bylaws of the
Company or its Affiliates, or under any directors and officers or other
applicable insurance policy, with respect to Executive’s performance of his
duties and obligations as an employee, officer or director of the Company or any
of its Affiliates.

I hereby execute this Release as of                     .

 

 

Executive

 

13